DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-204148 by Hatta et al in view of JP 2003-301083 by Isoda et al in further view of US 2594217 by Rogers et al as evidenced by “Defoamers” by Owen.
Hatta describes latex foams.
Regarding claim 1, Hatta describes foaming a polymer latex (paragraph 33) wherein the polymer latex has a solids content of 60.0 wt% or more (paragraph 25). Hatta describes the potential of blending 2 or more latexes (paragraph 28) and encourages larger sizes of 100nm -several microns (paragraph 25), but is silent as to the instantly claimed d10 distribution. Hatta is also silent as to the presence of an antifoaming agent.
Isoda describes a latex.
Isoda describes foaming (e.g. paragraph 26) a polymer latex wherein the latex has a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d10 to overlap with the claimed range. For example, in a composition with 10 parts of large particles with an average size of 3 microns and with 1 part of small particles with an average size of 0.3 microns (300nm), one of ordinary skill would reasonably expect that less than 10% of the volume cumulative particles have a size less than 140nm because of the large amount of large particles. In the case where the claimed ranges "overlap or lie 
Isoda describes several reasons for controlling the particle size and ratio within these parameters (paragraph 8), including affecting the necessary amount of plasticizer, maintaining the correct cohesive force at the time of drying, maintaining foaming property, etc. It would be obvious to one of ordinary skill to adapt his particle sizes and ratio in the latex of Hatta for any of these reasons, e.g. maintaining the correct cohesive force at the time of drying. 
Rogers describes frothed rubber latex foam.
Rogers describes adding 0.5-5 wt% by weight of paraffin relative to the amount of rubber to a latex foam composition (col 2 ln 50-55). Owen describes paraffin and hydrocarbon wax as defoamers (p.237 final paragraph; p.238 final paragraph). Rogers states that the addition of the paraffin gives the desirable property of “snap” to the sponge rubber (col 1 ln 34-47) as well as increased compression/weight ratio (col 2 ln 25-30). Thus it would be obvious to one of ordinary skill to add the paraffin of Rogers to the latex foam of Hatta in order to have good “snap” and increased compression/weight ratio. 

Regarding claim 2, Isoda describes a latex with a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d50 to overlap with the claimed range. For example, in a composition with 10 parts of large particles 

Regarding claim 3, Isoda describes a latex with a bimodal particle size distribution comprising small particles with a size of 0.1-0.4 microns, preferably 0.2-0.3 microns and large particles with a size of 1.0-3.0 microns (paragraph 7). The ratio of large to small particles is (large/small) 5-10 (paragraph 7). Given these parameters, one of ordinary skill would reasonably expect the volume cumulative particle size d90 to overlap with the claimed range. For example, in a composition with 10 parts of large particles with an average size of 3 microns and with 1 part of small particles with an average size of 0.3 microns (300nm), one of ordinary skill would reasonably expect that more than 90% of the volume cumulative particles have a size above 1000nm (1 micron) because of the large amount of large particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Isoda describes values overlapping with the claimed range.

Regarding claim 4, Isoda describes the presence of two maxima (paragraph 7).

Regarding claim 5, Isoda describes a ratio of 5-10 in the instant terms (h2 equivalent to “large particles”; h1 equivalent to “small particles”). Even though Isoda describes the weight-basis instead of the volume-basis, the values are well above the claimed limit and is expected to remain well above the claimed limit even accounting for this discrepancy.

Regarding claim 6, Hatta describes a copolymer of 1, 3-butadiene, a conjugated diene (paragraph 6) with a nitrile monomer, e.g. acrylonitrile (paragraph 7). 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-204148 by Hatta et al in view of “Long-Range Structural Order, Moire Patterns, and Iridescence in Latex-Stabilized Foams” by Fujii et al as evidenced by “Supporting Information for Long-range structural order, moiré patterns and iridescence in latex-stabilized foams” by Fujii et al in further view of US 2594217 by Rogers et al as evidenced by “Defoamers” by Owen.
Hatta describes latex foams.
Regarding claim 1, Hatta describes foaming a polymer latex (paragraph 33) wherein the polymer latex has a solids content of 60.0 wt% or more (paragraph 25). Hatta encourages larger sizes of 100nm -several microns (paragraph 25), but is silent as to the instantly claimed d10 distribution. Hatta is also silent as to the presence of an antifoaming agent.
Fujii describes an analysis of monodisperse particles creating a latex foam.
Fujii describes latex particles with an average diameter of 1.57 ± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate highly monodisperse particles. Fujii’s particles are well-separated from its reactants (centrifugation/redispersion p.7882 col 2 penultimate paragraph). Fujii describes interesting visual effects created by his particles, including Moire patterns and other diffractions (p.7884 col 2 final paragraph; Fig.6 and Fig.7). Fujii states that his sterically stabilized 
Rogers describes frothed rubber latex foam.
Rogers describes adding 0.5-5 wt% by weight of paraffin relative to the amount of rubber to a latex foam composition (col 2 ln 50-55). Owen describes paraffin and hydrocarbon wax as defoamers (p.237 final paragraph; p.238 final paragraph). Rogers states that the addition of the paraffin gives the desirable property of “snap” to the sponge rubber (col 1 ln 34-47) as well as increased compression/weight ratio (col 2 ln 25-30). Thus it would be obvious to one of ordinary skill to add the paraffin of Rogers to the latex foam of Hatta in order to have good “snap” and increased compression/weight ratio. 

Regarding claim 2, Fujii describes a monodisperse particle size of 1.57± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate a highly monodisperse particles. The d50 would thus be 1.57 microns.

Regarding claim 3, Fujii describes a monodisperse particle size of 1.57± 0.7 microns with a weight-average diameter over number average particle diameter of 1.007 (Supporting Information p.2 penultimate paragraph). These parameters indicate a highly monodisperse particles. The d90 is expected to be near the given particle size of 1.57 microns (1570nm). 

Regarding claim 6, Hatta describes a copolymer of 1, 3-butadiene, a conjugated diene (paragraph 6) with a nitrile monomer, e.g. acrylonitrile (paragraph 7). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766